Citation Nr: 1742824	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-35 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed regarding a March 2015 rating decision that denied claims of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  He died in August 2014.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains a Report of General Information from February 2016 and a series of notification letters pertinent to the instant appeal.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Communication expressing disagreement on the form provided by the AOJ with the March 2015 rating decision was not received by VA until April 11, 2016.


CONCLUSION OF LAW

The appellant did not submit a timely notice of disagreement with the March 2015 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied when the appellant was sent a March 30, 2015, letter that explained the appellant's appellate rights, and enclosed a VA Form 4107, which fully explains the appellant's right to appeal.

Next, the pertinent facts are not in dispute in this case, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply to this claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

II.  Timely Notice of Disagreement

The appellant disagrees with a May 2016 letter from the RO informing her that her NOD, received on April 11, 2016, was not submitted in a timely manner. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 ; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

In cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determination with which the claimant disagrees constitutes a notice of disagreement. 38 C.F.R. § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a).  The filing of an alternate form or other communication will not extend, toll, or otherwise delay the time limit for filing a NOD, as provided in 38 C.F.R. § 20.302(a).  

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In a March 2015 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board notes that the notification letter, which was dated March 30, 2015, also explained the appellant's appellate rights, and enclosed a VA Form 4107, which fully explains the appellant's right to appeal.  The letter informed the appellant that she had one year from the date of the letter to appeal the decision. 

On April 11, 2016, the appellant submitted a NOD with the March 2015 rating decision that denied service connection for the cause of the Veteran's death.  The NOD form shows her signature as signed on July 29, 2015.  Because VA received the NOD more than one year after the date of the notification letter accompanying the May 2015 rating decision, the RO issued a May 11, 2016, letter informing the appellant that her NOD was untimely.  In a subsequent NOD, received May 23, 2016, the appellant's representative indicated that the initial filing date of the NOD was on July 29, 2015, contrary to the RO's letter informing the appellant that her appeal was untimely.  The representative implied that an error had occurred with VA's receipt and entry of the July 2015 NOD.  

The Board does not find this argument persuasive.  The representative was placed on notice that a valid NOD had not been received prior to the expiration of the appeal period.  A February 9, 2016, Report of General Information documents the Veteran's representative calling the RO to inquire as to whether it had received a NOD for the previous rating decision.  The representative noted that his office had submitted an NOD in July 2015.  The VA employee documenting the phone call noted that a review of the entire electronic record was negative for the receipt of an NOD.  The representative indicated that he would resend the NOD.  The Board stresses that this phone call occurred on February 9, 2016, which is almost 50 days prior to the expiration of the period during which an NOD could be submitted.  

In light of this history, the Board finds that the appellant's NOD was not timely filed.  Although the Board sympathizes with the appellant, the NOD was still submitted over a year after notice of the March 2015 rating decision, even with consideration of 38 C.F.R. § 20.205(a).  The Board acknowledges the representative's argument that an NOD had been submitted in July 2015.  The argument is supported by the February 2016 Report of General Information that documents the representative asking about the NOD in February 2016.  However, the representative was informed that an NOD had not been received at that time.  Thereafter, the appellant had almost 50 days to submit an NOD.  Regrettably, the required document was not received until April 11, 2016, after the relevant period expired.  Furthermore, the Board notes that the representative's phone call does not itself constitute an NOD, as VA will not accept as a notice of disagreement an expression of dissatisfaction or disagreement with an adjudication determination by the AOJ and a desire to contest the result that is submitted in any format, including on a different VA form, that is different from the form that is provided by the AOJ for the purpose of initiating an appeal.  38 C.F.R. § 20.201(a)(1).    

Because the April 2016 NOD was submitted over a year after notice of the March 2015 decision, the Board concludes that the notice of disagreement was not timely filed.  38 C.F.R. § 20.302(a).  Thus, the March 2015 decision that denied service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board may waive the issue of the timeliness of a substantive appeal, but an untimely NOD is a jurisdictional bar to appellate consideration.  See Percy, 23 Vet. App. at 41.  Again, the Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  Because the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

The appellant did not file a timely notice of disagreement regarding the March 2015 rating decision.  The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


